Citation Nr: 0314597
Decision Date: 07/02/03	Archive Date: 08/07/03

DOCKET NO. 97-26 373               DATE JUL 02, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUES 

1. Entitlement to an increased disability rating for hypertensive
cardiovascular disease, currently evaluation as 30 percent
disabling and protected. 

2. Entitlement to a total disability rating based upon individual
unemployability.

REPRESENTATION 

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

ATTORNEY FOR THE BOARD 

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from October 1942 to February 1946
and from November 1950 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto
Rico. In that determination, the RO denied increased evaluations
for gunshot wound, liver, pulmonary, and hypertensive diseases, as
well as for individual unemployability. The appellant disagreed
with the ratings for hypertensive cardiovascular disease and the
liver disorder, and with the unemployability determination, and
perfected this appeal.

In March 1998, the Board denied an evaluation in excess of 30
percent for fatty metamorphosis of the liver, with intestinal
schistosomiasis. It also remanded the claims for an increased
evaluation for hypertensive cardiovascular disease and for a total
rating for further evidentiary development. Upon that development,
the RO continued the rating for the hypertensive disability and the
denial of a total rating, and returned the case to the Board.

REMAND

The Board has determined that additional development is required
prior to adjudication of the claim seeking an increased evaluation
for hypertensive cardiovascular disease. Because the final rating
of this disability must be concluded prior to addressing the
unemployability claim, that issue is deferred pending additional
development and readjudication. The case is REMANDED for the
following development:

1. Forward the claims file to the each of the two VA physicians who
conducted the VA cardiac examination on November 11, 2002, and the
VA

- 2 -

treadmill stress test on November 21, 2002. If these physicians are
unavailable, forward the claims file to another qualified VA
cardiologist. Ask each examiner to specify whether the results of
the examination and treadmill stress test correspond to left
ventricular dysfunction and whether these reports measured the
ejection fraction (and the measurement provided). A written report
providing detailed responses to these queries must be associated
with the claims file.

2. If the results of paragraph (1) are that the examination and
treadmill stress test did not identify whether the appellant has
left ventricular dysfunction or the measurement of ejection
fraction, schedule the appellant for appropriate examination to
determine whether the appellant has left ventricular dysfunction
and the measurement in percent of ejection fraction. A written
report of the conclusions must be associated with the claims file.

3. After the development requested above has been completed to the
extent possible, the RO should again review the record and
adjudicate the claims of entitlement to an increased disability
rating for hypertensive cardiovascular disease, currently evaluated
as 30 percent disabling and protected, and entitlement to a total
disability rating based upon individual unemployability. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and representative, if
any, should be furnished a supplemental statement of the case and
given the opportunity to respond thereto.

3 -

The appellant has the right to submit additional evidence and
argument on the matters herein remanded. Kutscherousky v. West, 12
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 200@) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



